Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered December 19,1979, convicting him of robbery in the first degree and assault in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although the trial court’s charge to the jury as to alibi was erroneous (see People v Bauer, 83 AD2d 869), the error was not preserved for appellate review and it was, in any event, harmless in view of the overwhelming proof of guilt (see People v Crimmins, 36 NY2d 230). Damiani, J. P., Lazer, Mangano and Brown, JJ., concur,